Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 2/11/2021 are sufficient to place independent claim 8, and its dependent claims, in condition for allowance. While similar language to claim 8 has been added to independent method claim 13, are respectfully not sufficient as they do not include the features found in the previously intervening claims between claim 1 & 8. The examiner respectfully maintains the prior grounds of rejection of claim 13 as described in more detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, 21, & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 11 & 12 recite "fluid" instead of the "pressurized fluid" phrasing in parent claim 8. This renders the claims unclear as to if this "fluid" is distinct from the previously recited "pressurized fluid". The examiner respectfully requests consistent nomenclature be used through any given claim set and that claims 11 & 12 be amended to recite "pressurized fluid".

There are two claims numbered "21" as currently presented. For the purposes of examination, the examiner has interpreted the final claim as intending to be "Claim 22" which depends from newly submitted claim 21.

Claim 22 recites "an acute angle and a complementary obtuse angle defined between the first nozzle axis and the inner surface of the down hole pipe". This is held as indefinite because it is unclear how exactly it structurally limits "cutting head" because the claim attempts to structurally define the apparatus relative to the object it interacts with. This is a functional recitation (MPEP §2173.05(g)), which is not improper per se. However how it structurally limits the claim must be clear. Looking at figure 34A of the present case, we have acute angle 508 & obtuse angle 510 shown and discussed. But this is in relationship to the tubing to be cut, and would appear to be inherent to the structural arrangement of the nozzles as already recited in parent claim 21. Further, if, say, the tubular was not perfectly circular (or even square, hypothetically speaking), or substantially larger than the cutting head, these angles would not necessarily be formed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16, 17, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0157963 (Von Wirth).
Independent claim 13: Von Wirth discloses a method comprising:
disposing a cutting head ("cutting assembly 3" - fig 4) within a pipe ("pipe 1");
moving an pressurized fluid ("water jet" which is at sufficient pressure to cut the pipe: ¶ 6) through the cutting head;
moving the pressurized fluid through a first nozzle and a second nozzle ("The cutting assembly 3 comprises two water jet nozzles 5, 5' " - ¶ 73), wherein the first nozzle is adapted to direct the pressurized fluid towards a different portion of the pipe than the second nozzle ("The two water jet nozzles 5, 5' are diametrically opposed to one another." - ¶ 73);
feeding abrasive ("Abrasive particles can, for example, be added to the water" - ¶ 45; "abrasive particles 43" - fig 12) through a first abrasive feed line (can be drawn to either the passage between the container for 43 & the mixing valve 44, or to line 13 itself) to a first abrasive inlet on the first nozzle (inherent and schematically shown in fig 12 with "water line 13"), wherein the first abrasive inlet is positioned radially inward of a surface of a frame (upper plurality of "protective plates 39") relative to a center axis (the nozzles are radially within protective plates in fig 9);
feeding abrasive to the second nozzle (as described for the first nozzle above) through a second abrasive inlet on the second nozzle (ibid), wherein the second abrasive inlet is positioned radially inward of the surface of the frame relative to the center axis (ibid);
(central rotational axis: fig 10) less than 360 degrees ("FIG. 10 shows the sectional diagram 7a of the water jets. After both water jet nozzles 5, 5' have together run through the entire inside circumference of the pipe 1, i.e., after a 180° rotation of the cutting assembly 3" - ¶ 75); and 
completing a full 360 degree cut through the pipe without completing a full rotation or revolution of the cutting head relative to the center axis (ibid).

Dependent claims 14, 16, 17, 19, & 20: Von Wirth further discloses
Claim 14: moving a first stream of pressurized fluid through a first direction (figs 9 & 10); and
	moving a second stream of pressurized fluid through the second nozzle in a second direction different than the first direction ("The two water jet nozzles 5, 5' are diametrically opposed to one another." - ¶ 73), wherein the first direction is offset from the second direction in a range from 90 degrees to 270 degrees (ibid).

Claim 16: rotating a bearing (rotational coupling for "pivot arm 40" - fig 7) about a bearing axis (rotational axis of each "pivot arm 40") offset parallel to the center axis (fig 7) and extending through an annular frame (upper plurality of "protective plates 39" which together form an annular structure - figs 6, 8, & 11. "Annular" does not appear to exclude a break in the overall "ring shape" and the claims do not recite that the "annular frame extends around the circumference" of the tool, or a similar limitation) that is at least partially above the cutting head (figs 4 & 8, ¶ 78). 

Claim 17: contacting an outer surface of the bearing with an inner surface of the annular frame (these surfaces are indirectly contacting each other via the intermediate elements. The claim does not require "directly contacting" and it is improper to import such a limitation into the claim where not expressly required, as applicant themselves note in ¶ 159 of the present specification) as the bearing rotates about the bearing axis and revolves around the center axis (transition between figs 9 & 10).

Claim 19: revolving a tube carrying pressurized fluid 180 degrees or less around a longitudinal support extending through the pipe to effectuate the full 360 degree cut through the pipe ("FIG. 10 shows the sectional diagram 7a of the water jets. After both water jet nozzles 5, 5' have together run through the entire inside circumference of the pipe 1, i.e., after a 180° rotation of the cutting assembly 3" - ¶ 75).

Claim 20: rotating or revolving the first abrasive feed line 180 degrees about the first axis while completing the full 360 degree cut through the pipe ("FIG. 10 shows the sectional diagram 7a of the water jets. After both water jet nozzles 5, 5' have together run through the entire inside circumference of the pipe 1, i.e., after a 180° rotation of the cutting assembly 3" - ¶ 75).

Claims 21 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0089450 (Slade).
Independent claim 21: Slade discloses a cutting head for a down hole pipe to be cut, the cutting head comprising:
	a first nozzle (one of the plurality of "nozzles 36" shown in fig 3A) to direct pressurized fluid along a first nozzle axis (shown by the arrows emanating from 36 in fig 3A) towards an inner surface of the downhole pipe (fig 1);
	a second nozzle (the nozzle 36 that is diametrically opposed to the first selected nozzle, mirrored about "center of rotation 5") to direct pressurized fluid along a second nozzle axis towards a different portion of the inner surface of the downhole pipe (ibid);
	wherein the pressurized fluid has a pressure when exiting the first nozzle and second nozzle sufficient to cut the downhole pipe (abstract);
	a center axis of the cutting head ("center of rotation 5" - fig 3A) disposed within an interior bore of the downhole pipe (ibid), wherein the first nozzle and the second nozzle each rotate or revolve around the center axis (ibid) less than 360° to impart a 360° cut to the downhole pipe (discussed at the end of the claim below);
	wherein the first nozzle axis is offset parallel to the second nozzles axis ("diametrically opposed" - ¶s 53 & 58) and the center axis is positioned between the first nozzle axis and the second nozzle axis (as described above).
	While the tool may continue to rotate more than just 180° in operation, this is moot for the purposes of an apparatus claim. By virtue of the plurality of circumferentially spaced nozzles, a full 360° cut can be made without a full 360° rotation, in the same manner as the present case. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art.

	Claim 22: Slade further discloses than an acute angle and a complementary obtuse angle defined between the first nozzle axis and the inner surface of the downhole pipe (as described in the 112(b) rejection of this claim above, this is not a structural requirement of the cutting head itself. That said, it would appear to be inherent from the nozzle head positioning shown in fig 3A of Slade if applied in a similar manner as figure 34A of the present case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0157963 (Von Wirth).
	Claim 15: Von Wirth discloses all the limitations of the parent claim and further discloses that more than just two nozzles may be used ("As set forth above, two water jet nozzles may be arranged diametrically in the same level. Each nozzle must thus separate only half the circumference. This reduces the cutting time almost in half compared with the use of just a single water jet nozzle. If a larger number of water jet nozzles are distributed uniformly over the circumference, which is also conceivable, the same rule accordingly applies to the number thereof" - ¶ 60), and (¶ 32) so as to effectuate a full circumferential cut.
	That said, Von Wirth does not explicitly disclose specifically three nozzles. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use three nozzles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	As cited above, Von Wirth explicitly contemplates more than two nozzles that are "distributed uniformly over the circumference" (¶ 60), and commensurately shortening the rotation necessary to effect the cut (¶ 32). Further, the use of more nozzles reduces the cutting time necessary (¶ 60). The examiner notes that three nozzles "distributed uniformly over the circumference" would place them at 120° apart, as well as result in a 120° rotation necessary (¶ 32).

Claim 18 recites four nozzles and 90 degrees of separation / rotation to complete the full 360 degree cut. Claim 18 is rejected under 103 in view of Von Wirth in the same manner as described for claim 14 above.

Allowable Subject Matter
Claims 1, 3, 6, & 8-10 are allowed. Claims 11 & 12 would be allowable if amended to correct the 112(b) rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676